        Case 19-01352       Doc 10     Filed 10/03/19 Entered 10/04/19 00:02:48             Desc Imaged
                                      Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                        Northern District of Iowa
In re:                                                                                  Case No. 19-01352-TJC
Jess Allan Osborn                                                                       Chapter 7
Heather Ann Osborn
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0862-1           User: admin                  Page 1 of 2                   Date Rcvd: Oct 01, 2019
                               Form ID: 309A                Total Noticed: 34


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 03, 2019.
db/jdb         +Jess Allan Osborn,    Heather Ann Osborn,    306 Stephanie Drive,   Central City, IA 52214-9499
2259256         Aspire Servicing Center,    PO Box 659701,    West Des Moines, IA 50265-0970
2259258        +Blitt and Gaines, PC,    2536 73rd St,    Des Moines, IA 50322-4700
2259259       #+Brumbaugh & Quandahl, PC, LLO,    4885 S 118th St, Ste 100,    Omaha, NE 68137-2241
2259269         Home Depot Credit Services,    PO Box 6276,    Sioux Falls, SD 57117-6276
2259270        +Iowa Student Loan Liquidity Corp,    Ashford II Building,    6775 Vista Drive,
                 West Des Moines, IA 50266-9305
2259273        +Merchants Credit Adjusters, Inc.,    4005 S 148th St.,    Omaha, NE 68137-5561
2259274        +Mercy Medical Center,    Attn: Business Office,    701 10th St SE,   Cedar Rapids, IA 52403-1292
2259281         The Bureaus, Inc.,    650 Dundee Rd, Ste 370,    Northbrook, IL 60062-2757
2259283         Windstream,   PO Box 9001908,    Louisville, KY 40290-1908

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: hnathanson@nazettelaw.com Oct 01 2019 21:58:22        Henry E. Nathanson,
                 P O Box 74210,    Cedar Rapids, IA 52407
tr             +EDI: QSLSCHNITTJER.COM Oct 02 2019 01:58:00       Sheryl Schnittjer,     24695 207th Ave.,
                 Delhi, IA 52223-8414
ust            +E-mail/Text: ustpregion12.cr.ecf@usdoj.gov Oct 01 2019 21:58:30         United States Trustee,
                 United States Federal Courthouse,    111 7th Avenue SE, Box 17,      Cedar Rapids, IA 52401-2103
2259255         E-mail/Text: jpietig@aamsonline.com Oct 01 2019 21:58:31        AAMS,
                 4800 Mills Civic Parkway, Ste 202,    West Des Moines, IA 50265-5265
2259257         EDI: CINGMIDLAND.COM Oct 02 2019 01:58:00       AT&T Mobility,    PO Box 6438,
                 Carol Stream, IL 60197-6438
2259260         EDI: CAPITALONE.COM Oct 02 2019 01:58:00       Capital One Bank (USA), NA,     PO Box 30285,
                 Salt Lake City, UT 84130-0285
2259261         EDI: WFNNB.COM Oct 02 2019 01:58:00       Comenity Bank,    PO Box 182125,
                 Columbus, OH 43218-2125
2259262        +E-mail/Text: bankruptcy@consumerportfolio.com Oct 01 2019 21:58:33
                 Consumer Portfolio Services, Inc,    PO Box 57071,    Irvine, CA 92619-7071
2259263        +E-mail/Text: bankruptcy@credencerm.com Oct 01 2019 21:58:38        Credence Resource Management,
                 17000 Dallas Pkwy, Ste 204,    Dallas, TX 75248-1940
2259264        +EDI: CRFRSTNA.COM Oct 02 2019 01:58:00       Credit First NA,    PO Box 81410,
                 Cleveland, OH 44181-0410
2259265         EDI: DIRECTV.COM Oct 02 2019 01:58:00       DIRECTV, Inc,    Customer Service,    PO Box 70014,
                 Boise, ID 83707-0114
2259266         EDI: BLUESTEM Oct 02 2019 01:58:00      Fingerhut,    PO Box 1250,     Saint Cloud, MN 56395-1250
2259267        +E-mail/Text: chuck.lampe@firstfedcu.com Oct 01 2019 21:58:30         First Federal Credit Union,
                 425 1st Avenue SW,    Cedar Rapids, IA 52405-3991
2259268         EDI: HFC.COM Oct 02 2019 01:58:00      Furniture Row,     Dept 7680,    Carol Stream, IL 60116-7680
2259254         E-mail/Text: IDR.Bankruptcy@ag.iowa.gov Oct 01 2019 21:58:41         Iowa Department of Revenue,
                 Attn: Bankruptcy Unit,    P O Box 10471,    Des Moines, IA 50306
2259271        +EDI: CHASE.COM Oct 02 2019 01:58:00       JP Morgan Chase Bank, NA,     PO Box 15298,
                 Wilmington, DE 19850-5298
2259272         E-mail/Text: bncnotices@becket-lee.com Oct 01 2019 21:58:26        Kohl’s,    P.O. Box 3043,
                 Milwaukee, WI 53201-3043
2259275        +EDI: MID8.COM Oct 02 2019 01:58:00      Midland Funding LLC,
                 3111 Camino del Rio North, Ste 1300,     San Diego, CA 92108-5750
2259276         E-mail/Text: bankruptcy@nfm.com Oct 01 2019 21:58:30        Nebraska Furniture Mart,    PO Box 2335,
                 Omaha, NE 68103-2335
2259277         E-mail/Text: bnc@nordstrom.com Oct 01 2019 21:58:28        Nordstrom,    PO Box 6555,
                 Englewood, CO 80155-6555
2259278         EDI: PRA.COM Oct 02 2019 01:58:00      Portfolio Recovery Associates, LLC,      120 Corporate Blvd,
                 Norfolk, VA 23502
2259279         E-mail/Text: Supportservices@receivablesperformance.com Oct 01 2019 21:58:38
                 Receivable Performance Management, LLC,     PO Box 1548,    Lynnwood, WA 98046-1548
2259280         EDI: RMSC.COM Oct 02 2019 01:58:00      Synchrony Bank,     Attn: Bankruptcy Dept.,
                 PO Box 965060,    Orlando, FL 32896-5060
2259282        +E-mail/Text: cbo-bankruptcy@unitypoint.org Oct 01 2019 21:58:36         UnityPoint Health,
                 Central Billing Office,    1200 Pleasant Street,    Des Moines, IA 50309-1406
                                                                                                TOTAL: 24

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
          Case 19-01352            Doc 10       Filed 10/03/19 Entered 10/04/19 00:02:48                         Desc Imaged
                                               Certificate of Notice Page 2 of 4


District/off: 0862-1                  User: admin                        Page 2 of 2                          Date Rcvd: Oct 01, 2019
                                      Form ID: 309A                      Total Noticed: 34


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 1, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
       Case 19-01352                      Doc 10              Filed 10/03/19 Entered 10/04/19 00:02:48                                         Desc Imaged
                                                             Certificate of Notice Page 3 of 4
Information to identify the case:

Debtor 1:
                      Jess Allan Osborn                                                          Social Security number or ITIN:        xxx−xx−0734
                                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name         Last Name

Debtor 2:             Heather Ann Osborn                                                         Social Security number or ITIN:        xxx−xx−0009
(Spouse, if filing)                                                                              EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name         Last Name

United States Bankruptcy Court:           Northern District of Iowa                              Date case filed for chapter:              7        9/30/19

Case number:           19−01352
Official Form B309A (For Individuals or Joint Debtors)

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                                     12/17


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully. The filing of the case imposed an
automatic stay against most collection activities. This means that creditors generally may not take action to collect debts from
the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by
mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's
fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the court to
extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a
discharge of any debts or who want to have a particular debt excepted from discharge may be required to file a complaint in the
bankruptcy clerk's office within the deadlines specified in this notice. (See line 9 for more information.) To protect your rights,
consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below
or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

NOTICE IS GIVEN that during the course of administration, the Chapter 7 trustee may sell, abandon, or otherwise dispose of
property, including the compromise or settlement of controversies, by filing a report of such intended action with the Clerk, with a
copy served upon the U.S. Trustee, debtor(s), debtor(s) counsel, and those creditors and equity security holders who have
requested notice pursuant to Rule 2002 of the Bankruptcy Rules. Any party requesting a notice pursuant to Rule 2002 must file
a request with the Clerk of the Bankruptcy Court specifically referring to Rule 2002 and shall serve a copy of that request for
notice upon debtor(s) counsel, trustee, and U.S. Trustee, at the addresses set forth in this notice. Any party objecting to such
action by the trustee shall file such objection with the Clerk of Bankruptcy Court, serving a copy on the moving party, trustee,
U.S. Trustee, debtor(s) and debtor(s) counsel within 21 days after the filing of such report.
To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not include more than
the last four digits of a Social Security or Individual Taxpayer Identification Number in any document, including
attachments, that you file with the court.

                                                         About Debtor 1:                                                   About Debtor 2:
1.      Debtor's full name                               Jess Allan Osborn                                                 Heather Ann Osborn

 2.       All other names used in the
          last 8 years

 3.     Address                                          306 Stephanie Drive                                               306 Stephanie Drive
                                                         Central City, IA 52214                                            Central City, IA 52214

 4.     Debtor's attorney                                Henry E. Nathanson                                                Phone: 319−366−1000
                                                         P O Box 74210                                                     Email: hnathanson@nazettelaw.com
        Name and address                                 Cedar Rapids, IA 52407

 5.     Bankruptcy trustee                               Sheryl Schnittjer                                                 Phone: 319−721−6190
                                                         24695 207th Ave.                                                  Email: delhisls926@gmail.com
        Name and address                                 Delhi, IA 52223
                                                                                                                                          For more information, see page 2 >
Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                              page 1
      Case 19-01352                 Doc 10          Filed 10/03/19 Entered 10/04/19 00:02:48                                         Desc Imaged
                                                   Certificate of Notice Page 4 of 4
Debtor(s): Jess Allan Osborn Heather Ann Osborn                                                                                            Case Number: 19−01352 C

6. Bankruptcy clerk's office                                                                                 Hours open:
                                                                                                             Monday−Friday, 8:00 am to 4:30 pm CT
                                                  111 Seventh Avenue SE #15
    Documents in this case may be filed at this   Cedar Rapids, IA 52401−2101
    address. You may inspect all records filed                                                               Phone: (319) 286−2200
    in this case at this office or online at                                                                 www.ianb.uscourts.gov
    www.pacer.gov.
                                                                                                             Date: 10/1/19


7. Meeting of creditors                           October 28, 2019 at 09:30 AM                               Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a             U.S. Courthouse, 111 7th Ave SE,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court docket.   Room 120, Cedar Rapids, IA
    both spouses must attend. Creditors may
    attend, but are not required to do so.        All Individual Debtors must provide picture
                                                  identification and proof of social security number to
                                                  the trustee at the meeting of creditors. Failure to do
                                                  so may result in your case being dismissed.


8. Presumption of abuse                           The presumption of abuse does not arise.                   If the presumption of abuse arises, you may have
                                                                                                             the right to file a motion to dismiss the case under
                                                                                                             11 U.S.C. § 707(b). Debtors may rebut the
                                                                                                             presumption by showing special circumstances.


9. Deadlines                                      File by the deadline to object to discharge or to          Filing deadline:   12/27/19
                                                  challenge whether certain debts are
                                                  dischargeable:
    The bankruptcy clerk's office must receive                                                               You must file a motion:
    these documents and any required filing
    fee by the following deadlines.                                                                          • if you assert that the discharge should be
                                               You must file a complaint:                                    denied under § 727(a)(8) or (9).
                                               • if you assert that the debtor is not entitled to
                                               receive a discharge of any debts under any of the
                                               subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                               or
                                               • if you want to have a debt excepted from
                                               discharge under 11 U.S.C § 523(a)(2), (4), or (6).


                                                  Deadline to object to exemptions:                          Filing deadline: 30 days after the conclusion of
                                                  The law permits debtors to keep certain property as        the meeting of creditors
                                                  exempt. If you believe that the law does not
                                                  authorize an exemption claimed, you may file an
                                                  objection.

                                                  Certification About a Financial Management Course deadline: 12/27/19
                                                  Reaffirmation Agreement deadline: 12/27/19


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                  it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                  that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                  to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                  have any questions about your rights in this case.


12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                  the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                  exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.


    Appointment of Trustee and                    The trustee named in line 5 of this notice is the interim trustee appointed by the U.S. Trustee to serve
    Tax Returns                                   under general blanket bond. Per Section 521(e), individual debtor(s) are required to provide to the
                                                  trustee, no later than 7 days prior to the date set for the first meeting of creditors, a copy of the Federal
                                                  Income Tax return for the most recent tax year ending immediately before the commencement of the
                                                  case.


Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                    page 2
